       Case: 3:14-cr-00048-TMR Doc #: 35 Filed: 09/15/21 Page: 1 of 1 PAGEID #: 99

                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,


                              Plaintiff,

-vs-                                                              Case No. 3:14-CR-48

MICHAEL BRAGG, JR.

                              Defendant.


            ORDER CONTINUING DEFENDANT ON SUPERVISED RELEASE
                  AND ADDING A CONDITION OF SUPERVISION


         On August 25, 2021, the Defendant appeared with Counsel for an initial hearing on
revocation of his supervised release, a status that began on August 11, 2018. The Defendant, in
open Court, admitted to the violations as alleged by the U.S. Probation Office. The Court
accepted the admissions and found the Defendant had violated the conditions of his supervised
release as previously imposed. The Court then ordered the Defendant detained pending final
disposition.
         Pursuant to the record made in open court on August 25, 2021, IT IS THE ORDER OF
THE COURT that the Defendant shall remain in custody until Thursday, September 16, 2021,
at which time the U.S. Marshal Service shall release him no later than 11:30 a.m. from
Montgomery County Jail for transportation to Woodhaven where he is to remain for a term of
ninety (90) days or as directed by the U.S. Probation for inpatient treatment. In addition, the
Defendant is ordered to participate and successfully complete that inpatient treatment to include
all aftercare.
         All other conditions of supervised release as previously ordered in this case, shall remain
in effect. Upon conclusion of treatment, Final Disposition shall be heard.

         IT IS SO ORDERED.
                                                     s/Thomas M. Rose
Dated: September 15, 2021                            ________________________________
                                                     THOMAS M. ROSE, JUDGE
                                                     UNITED STATES DISTRICT COURT
